DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered.
Applicant has argued that Yang et al. fails to teach all of the claim limitations such as temperature range 40-60 degrees for ashing with power 1600W. However, the argument is not persuasive because the claimed temperature and power ranges are old and well known in the plasma ashing art. For example, Balasubramaniam et al. cited herein teaches Power 500-2200W (Paragraph 34) with suitable temperature range of -10 to 250 degrees (for example 50 degrees). Further applicant has not provided a showing of unexpected results commensurate in scope with the claimed ranges. Applicant has previously argued that the advantage of not having to significantly change temperature is not shown in the prior art. However, the argument is not persuasive since the Prior Art clearly shows that the claimed range is entirely conventional and well suited for plasma ashing in-situ and in separate chamber processing. Applicant has further argued that it is not clear that the source power is provided at the same time as the temperature is maintained. However, the argument is not persuasive because the usefull process ranges for ashing would reasonably be expected to occur during the process of ashing and would easily be achieved using the well-known ashing apparatus with predictable results.
Applicant has argued that the Prior Art of Record fails to teach the additional limitations of Claims 2, 3, 13, 14, 25 and 26. The argument is persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0063388 to Yang et al. in view of US 2006/0144817 to Balasubramaniam et al.
Regarding Claims 1, 8, 11 and 21, Yang et al. teaches receiving within a gas processing chamber, a wafer with a photoresist mask above a metal layer (Paragraph 22), applying an etchant configured to etch the metal layer according to the mask in the chamber, and applying gas from a gas source to perform plasma ashing in the chamber (Paragraph 24). Yang et al. further teaches (Paragraph 24) an RF (radio) or microwave plasma.
Regarding Claims 1, 5, 8 and 21, Yang et al. does not expressly teach a coil plasma source separated by a wall. However, it is well known in the ashing art to produce a plasma with an inductive coil outside the chamber wall. For example, Balasubramaniam et al. teaches plasma ashing with an inductive coil (80) outside the chamber (Figure 9). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use suitable plasma source such as a coil with predictable results.
Regarding Claims 1, 4, 6, 8-10 and 22, Yang et al. (838) does not expressly teach temperature, pressure, power and bias for ashing, However, the suitable ranges for an ashing process are old and well known in the art. For example, Balasubramaniam et al. teaches ashing with process conditions of 1- 1000mTorr, Bias 0-100W and Power 500-2200W (Paragraph 34) with a temperature of - 10 to 250°C (for example 50°C).
Regarding Claims 12 and 23, Yang et al. teaches an insulating underlayer with a silicon oxide underlayer being an obvious expedient to one of ordinary skill in the art at the time of the claimed invention with predictable results
Regarding Claim 24, Yang et al. teaches (Paragraphs 24 and 25) one or more of O2 and N2 with pure components being an obvious expedient to provide predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0063388 to Yang et al. in view of US 2006/0144817 to Balasubramaniam et al. and US 2006/0199370 to Dai et al.
Regarding Claim 7, Yang in view of Balasubramanian et a. teaches the method of the invention substantially as claimed, but does not expressly teach an electrostatic chuck. However, an electrostatic chuck is conventional for securing a wafer (See, for example, Dai et al. Paragraph 19). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to secure a substrate using a conventional chuck with predictable results.

Allowable Subject Matter
Claims 2, 3, 13, 14, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716